NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

VICTORIA A. ROAQUIN,
C'laimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7049

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-2917, Judge John J.
Farley, III.

ON MOTION

ORDER

The court construes Victoria A. Roaquin’s May 18,
2012 submission as a motion to reinstate her appeal.

This appeal was dismissed on March 7, 2012 for fail-
ure to file a brief. Roaquin has filed her informal brief
with her current submission

Upon consideration thereof,

ROAQUIN v. SHINSEKI 2

IT Is ORDERED THAT:

(1) The motion is granted The court’s March 7, 2012
dismissal order is vacated, the mandate is reca11ed, and
the appeal is reinstated.

(2) The Secretary’s brief is due no later than 40 days
from the date of this order.

FoR THE CoURT

 

JUL 0 6 2012 /s/ J an Horbal
Date J an Horbaly
Clerk

cc: Victoria A. Roaquin  '

Cameron Cohick, Esq. on
825 ear 

JUL U 6 2012

JAN HURBAL¥
Cl.ERK